EXHIBIT 99.1 EXECUTION COPY THE BRINK’S COMPANY The Brink’s Company Shares of Common Stock of $1.00 Par Value Contribution Agreement August20, 2009 Evercore Trust Company, N.A., As Investment Manager of a Segregated Account in The Brink’s Company Master Trust 1009 New York Avenue, 6th Floor Washington, D.C.20001 Ladies and Gentlemen: The Brink’s Company (the “Company”) intends to make a voluntary contribution to The Brink’s Company Master Trust (the “Trust”) created under The Brink’s Company Pension-Retirement Plan (the “Plan”), a portion of which shall consist of a contribution to the Trust of2,260,738 shares of the Company’s common stock, par value $1.00 per share (the “Shares”).In order to accomplish such contribution, the Company hereby issues and sells the Shares to the Trust in consideration of the satisfaction of the Company’s future funding obligation to the Trust.By executing this Contribution Agreement (this “Agreement”), Evercore Trust Company, N.A. as investment manager (the “Manager”) of a segregated account in the Trust, accepts the Shares on behalf of the Trust. The Shares will be subject to the registration rights set forth in the Registration Rights Agreement, dated the date hereof (the “Registration Rights Agreement”), by and between the Company and the Manager.Pursuant to the Registration Rights Agreement, and in accordance with the terms therein, the Company will agree, for the benefit of the Trust, (i)to file with the Securities and Exchange Commission (the “Commission”) a registration statement (the “Registration Statement”) with respect to the resale of the Shares by the Trust and (ii)to use its reasonable commercial efforts to cause the Registration Statement to be declared effective under the Securities Act of 1933, as amended (the “1933 Act”), and to maintain the effectiveness of such Registration Statement. 1.The Company represents and warrants to the Manager as of the date hereof (the “Closing Date”), that: (a) The Company has been duly incorporated and is validly existing as a corporation in good standing under the laws of the Commonwealth of Virginia; (b) The authorized and outstanding capital stock of the Company as of July28, 2009, is as set forth in the Company’s Quarterly Report on Form 10-Q for the fiscal quarter ended June30, 2009, as filed with the Commission (including any amendment thereof filed prior to the date of this Agreement); Evercore Trust Company, N.A.
